DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
3.	Claims 1-7, 10-12, 15-16 are pending. Claims 7, 15-16 are under examination on the merits. Claims 8-9, 13-14 are previously cancelled.  Claims 1-6, 10-12 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive, thus claims 7, 15-16  stand rejected as set forth in Office action dated 06/18/2021 and further discussed in the Response to Arguments below.  
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 15-16 are rejected under 35 U.S.C. 103(a)(1)  as being unpatentable over Sievert et al. (US Pub. No.2005/0051752 A1, hereinafter “Sievert”). 

Regarding claim 7: Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3CF2SO2CF2CF3 (Page 4, [0041], Table 1, Example), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). Sievert does not expressly teach fluorosulfones such as CF3SO2CF3 in working example.
	However, Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3SO2CF3 (Page 1, [0010]; Page 4, Claim 4), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). Sievert teaches the composition can be introduced by streaming, e.g., using conventional portable (or fixed) fire extinguishing equipment; by misting; or by flooding, e.g., by releasing (using appropriate piping, valves, and controls) the composition into an enclosed area surrounding a fire. The composition can optionally be combined with an inert propellant, e.g., nitrogen, argon, decomposition products of glycidyl azide polymers or carbon dioxide, to increase the rate of discharge of the composition from the streaming or flooding equipment utilized (Page 3, [0028]). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, could easily conceive of using fluorosulfones such as CF3SO2CF3 compound  in composition without the exercise of inventive skill. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 
	
Response to Arguments
8.	Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive
	In response to Applicant’s argument that a person of ordinary skill in the art would not have been guided or motivated to combine CF3SO2CF3 with an inert gas since CF3SO2CF3
is known to have a boiling point of-112 °C at 760 Torr pressure.	
The Examiner respectfully disagrees. Applicant notes that paragraph [0028] applies to fluorosulfones with a normal boiling point of at least 40° C (see paragraph [0028] reciting “When the composition is to be introduced by streaming or local application, fluorosulfones having normal boiling points in the range of from about 40° C. to about 130° C. (especially fluorosulfones that are liquid under ambient conditions) are preferably utilized. When the composition is to be introduced by misting, fluorosulfones having boiling points in the range of from about 40° C. to about 110C. are generally preferred”). However, the features upon which applicant relies (i.e., streaming or misting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). 
Additionally, one ordinary skill in the art before the effective filing date of the claimed invention would have understood that closely related homologs, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). 
Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3SO2CF3 (Page 1, [0010]; Page 4, Claim 4), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). Sievert teaches the composition can be introduced by streaming, e.g., using 

	In response to Applicant’s argument that Sievert is not analogous art.
	The Examiner respectfully disagrees. The preamble of the claim 7 recites a composition comprising  CF3SO2CF3, and one inert gas selected for the recited group. Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3SO2CF3 (Page 1, [0010]; Page 4, Claim 4), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). It is noted that the rejection is solely on one reference rather than combination of references. In this case, Even though Sievert teaches methods for extinguishing fire, preventing fire, and reducing or eliminating the flammability of a flammable working fluid using fluorosulfones, the two different intended uses (i.e., Sievert and present invention) are not re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.  
The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare the recited the composition, and show the product is actually different from and unexpectedly better than the teachings of the reference.


Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/07/2021